DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 2012/0269576) in view of Dolinar (US 8,935,057).
Regarding claim 1, Koch discloses a line marking device comprising: 
at least one spray nozzle (52)
a connecting element (20), wherein the connecting element (20) is connectable to an unmovable receiving element (14) of a cart (a cart with which the device is used) (Paragraph 9, lines 4-8) and wherein the line marking device comprises a frame (30, 20), wherein the frame includes a first frame piece (20) having a bar as the connecting element (Figure 2) and a beam (30) which is connected to a second frame piece (34), wherein the at least one spray nozzle (52) is mounted on the frame (30, 20) (Figure 2).
	However, Koch fails to disclose the device comprising either a GNSS receiver or a prism for a total robotic station;
a comparator adapted to compare a detected location to a predetermined pattern and calculate a location error,
a prompting device (32) for providing steering information to a user,

wherein either, the at least one spray nozzle, the GNSS receiver, or the prism are in a fixed spatial relationship to the connecting element
wherein the GNSS receiver is mounted on the frame, and wherein all pieces of the frame are in their fixed position.
Dolinar discloses an improved line marking device that comprises a GNSS receiver (15) 
at least one spray nozzle (62)
a comparator (250) adapted to compare a detected location to a predetermined pattern and calculate at least one of a location error and a direction error (Column 13, lines 57-64),
a prompting device (32) for providing steering information to a user (Column 17, lines 10-15),
wherein the provided information is the location error (Column 17, lines 37-40) and the provided information is used to manually steer the device by the user (Column 17, lines 27-33)
wherein the at least one spray nozzle (62), the GNSS receiver (15), and frame (connecting element) (67) are in a fixed spatial relationship (Figure 2), wherein the GNSS receiver is mounted on the frame, and wherein all pieces of the frame are in the fixed position (Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the device of Koch with the disclosures of Dolinar further providing a system that includes 
a GNSS receiver (Dolinar, 15) 

a prompting device (Dolinar, 32) for providing steering information to a user (Dolinar, Column 17, lines 10-15),
wherein the provided information is the location error (Dolinar, Column 17, lines 37-40) and the provided information is used to manually steer the device by the user (Dolinar, Column 17, lines 27-33), in order to provide for a device that provides accurate depositing of paint or other marking material onto a paved roadway (Dolinar, Column 7, lines 43-46).
It would have also been obvious to provide the at least one spray nozzle (Koch, 52), the GNSS receiver (Dolinar, 15), wherein the GNSS receiver (Dolinar, 15) is mounted on the frame (Koch, 30, 20), and wherein all pieces of the frame are in their fixed position (Dolinar, Figure 2), in order to provide for accurate accounting of physical separation of the nozzle and control system, so that the accurate geographical location of the nozzle is determined (Dolinar, Column 13, lines 39-44).
Regarding claim 2, Koch in view of Dolinar discloses the line marking device according to claim 1, wherein the prompting device (Dolinar, 32) is a display (Dolinar, Figure 5) and that the at least one spray nozzle (52) and the display are arranged such that during intended use the at least one spray nozzle and the prompting device are simultaneously observable by a user (Dolinar, Column 14, lines 35-46, The position of the nozzle is visible on the prompting device during use).
Regarding claim 3, Koch in view of Dolinar discloses the line marking device according to claim 1 wherein the line marking device is removably attachable to the cart via the connecting element (Paragraph 9, lines 4-8).
Regarding claim 5, Koch in view of Dolinar discloses the line marking device according to claim 1, wherein during intended use, the GNSS receiver (Dolinar, 15) is arranged vertically above the at least one spray nozzle (52) (Dolinar, Figure 2).
However, Dolinar fails to disclose that the vertical arrangement is without horizontal deviation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the GNSS receiver above the nozzle without horizontal deviation, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Regarding claim 7, Koch in view of Dolinar discloses the line marking device according to claim 1, wherein the line marking device includes an imaging sensor (Dolinar, 53).
Regarding claim 11, Koch in view of Dolinar discloses a method for depositing a material according to a predetermined pattern with a line marking device according to claim 1 comprising the steps of:
-determining a position of at least one spray nozzle (52) with a GNSS sensor (Dolinar, 15) (Dolinar, Column 13, lines 21-44), wherein the spray nozzle (52) and the GNSS sensor (Dolinar 15) are in a fixed spatial relationship (Dolinar, Figure 2) to a connecting element (20) wherein the spray nozzle and the GNSS sensor are in a fixed spatial relation (Figure 2, Insertion of pins into the connecting element and the frame provide for a fixed spatial relationship between the receiving element and the spray nozzle), which is connectable to an unmovable receiving element of a cart (Paragraph 9, lines 4-8)
-receiving data with the predetermined pattern for marking (Dolinar, Column 17, lines 5-26)
-comparing the pattern to a measured position (Dolinar, Column 17, lines 16-21)

-manually steering the device by the user using the provided information (Dolinar, Column 17, lines 34-40)
-depositing material with the spray nozzle (Dolinar, Column 17, lines 45-48).
Regarding claim 12, Koch in view of Dolinar discloses the method for depositing a material according to claim 1, further comprising communicating with a mobile computing device (Dolinar, 27) via an interface (Dolinar, Column 14, lines 31-39).
Regarding claim 15, Koch in view of Dolinar discloses the method for depositing a material according to claim 11, further comprising:
-detecting a predetermined position with an imaging sensor (Dolinar, Column 15, lines 44-49).
-    Receiving data with a predetermined pattern for marking (Column 6, lines 3-11)
-    Comparing the pattern to a measured position (Column 6, lines 46-52)
-    Providing steering information with a prompting device to a user (Column 6, lines 50-52) 
-    Depositing material with the spray nozzle (Column 5, lines 44-45).
Claims 1, 4, 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 6,074,693) in view of Koch (US 2012/0269576).
Regarding claim 1, Manning discloses a line marking device comprising: 
a GNSS receiver (14),
at least one spray nozzle (32),
a comparator (78) adapted to compare a detected location to a predetermined pattern (Column 6, lines 11-15) and calculates at least direction error (Column 6, lines 46-52, The comparator is used to calculate a direction error) 

wherein the at least one spray nozzle and the GNSS receiver are in a fixed spatial relation (Column 6, lines 26-27, The receiver may be mounted to the nozzle) connected to a cart (Column 5, lines 54-55).
However, Manning fails to disclose device wherein the spray nozzle is mounted to a connecting element, wherein the at least one spray nozzles is in a fixed spatial relationship to the connecting element, which is either connected or connectable to an unmovable receiving element of a cart and wherein the line marking device comprises a frame, wherein the frame includes a first frame piece having a bar as the connecting element and a beam which is connected to the second frame piece, wherein the GNSS receiver and the at least one spray nozzle are mounted on the frame, wherein all pieces of the frame are fixed in their position.
Koch discloses a device wherein a spray nozzle (52) is mounted to a connecting element (20) connected to an unmovable receiving element (14) and wherein the line marking device comprises a frame (30, 20), wherein the frame (30,20) includes a first frame piece (30) having a bar as the connecting element and a beam (20) which is connected to a second frame piece (34), wherein the at least one spray nozzle is mounted on the frame (Figure 2), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Manning with the disclosures of Koch, further providing the spray nozzle (Manning, 32) mounted to the connecting element (Koch, 30) connected to an unmovable receiving element (Koch, 14) of the cart (Manning, Column 5, lines 54-55) and wherein the line marking device comprises a frame (Koch, 30, 20), wherein the frame (Koch, includes a first frame piece (Koch, 30) having a bar as the connecting element (Koch, Figure 2) and a beam (Koch, 20) which is connected to a second frame piece (Koch, 34), wherein the at least one spray nozzle (and GNSS receiver) (Manning, Column 6, lines 26-27, The receiver may be mounted to the nozzle) is mounted on the frame (Koch, Figure 2), in order to provide for a device wherein a painting method can be performed without investment in specialized equipment, as disclosed by Koch (Paragraph 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make all pieces of the frame fixed in their position (integral), since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 USPQ 164 (1993). Please note Applicant has disclosed no criticality as to the claimed limitations.
Regarding claim 4, Manning in view of Koch discloses the line marking device according to claim 1, further comprising a socket (36) for a mobile computing device (16) and a communication interface for the mobile computing device (Column 5, lines 23-26).
Regarding claim 7, Manning in view of Koch discloses the line marking device according to claim 1, wherein the line marking device includes an imaging sensor (Column 2, lines 24-26, geographical drawing converter).
Regarding claim 8, Manning in view of Koch discloses the set with a line marking device according to any claim 1 and a cart (Column 5, lines 54-55).
Regarding claim 9, Manning in view of Koch discloses the set according to claim 8, wherein the cart is adapted to be pushed (Column 5, line 55).
Regarding claim 10, Manning in view of Koch discloses a set according to claim 8, wherein the line marking device is retained on at least one mounting point of the cart (Koch, Paragraph 9, line 8, suitable mounting point). 
Regarding claim 11, Manning discloses a method for depositing a material according to a predetermined pattern with a line marking device according to claim 1, comprising the steps of: 
-    Determining a position of at least one spray nozzle with a GNSS sensor (Column 5, lines 17-23, The sensor determines where the vehicle, which includes the nozzle is located), wherein the spray nozzle and the GNSS sensor are in a fixed spatial relation (Column 6, lines 26-27, The receiver may be mounted to the nozzle) 
-    Receiving data with a predetermined pattern for marking (Column 6, lines 3-11)
-    Comparing the pattern to a measured position (Column 6, lines 46-52)
-    Providing steering information with a prompting device to a user (Column 6, lines 50-52) 
-    Depositing material with the spray nozzle (Column 5, lines 44-45).
	However, Manning fails to disclose a method wherein the nozzle and sensor are fixed to a connecting element, which is either connected or connectable to an unmovable receiving element of a cart.
Koch discloses a method wherein a spray nozzle (52) is mounted to a connecting element (30) connected to an unmovable receiving element (14) of a cart.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Manning with the disclosures of Koch, further providing a method wherein the spray nozzle (Manning, 32) and GNSS Receiver (Manning, 14) are mounted to a connecting element (Koch, 20) connected to an unmovable receiving element (Koch, 14) of the cart (Manning, Column 5, lines 54-55) (Koch, Paragraph 9, lines 5-12), in order to provide for a device wherein a 
Regarding claim 12, Manning in view of Koch discloses the method for depositing a material according to claim 11, characterized by:
-    Communicating with a mobile computing device via an interface (Column 5, lines 23-26).
Regarding claim 13, Manning in view of Koch discloses the method for depositing a material according to claim 12, wherein:
-    the mobile computing device is held by a socket (Column 5, lines 23-26, The device is held in the interface).
Regarding claim 15, Manning in view of Koch discloses the method for depositing a material according to claim 11, characterized by: 
-    Detecting a predetermined position with an imaging sensor (Column 2, lines 24-27).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Manning in view of Koch, further in view of Nielsen (US 9,124,780).
Regarding claim 6, Manning in view of Koch discloses the line marking device according to claim 1, but fails to disclose a device wherein the line marking device includes at least one orientation sensor.
Nielsen discloses a device wherein an orientation sensor is used as a supplemental sensor (Column 22, lines 39-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Koch with the disclosures of Nielsen, providing an orientation sensor as a supplemental sensor, in order to provide accuracy in determining spray position.
Regarding claim 14, Manning in view of Koch discloses the method according to claim 11, but fails to disclose a method which includes providing an orientation of the cart with at least one orientation sensor.
 Nielsen discloses a method wherein an orientation sensor is used as a supplemental sensor (Column 22, lines 39-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Manning in view of Koch with the disclosures of Nielsen, providing a method wherein an orientation sensor as a supplemental sensor to determine orientation of the cart, in order to provide accuracy in determining spray position.
Response to Arguments
Applicant's arguments filed 12/17/2019 have been fully considered but they are not persuasive.
As to Applicant’s position that one of ordinary skill in the art would not be motivated to use the disclosures of Dolinar with the device of Koch, Dolinar is analogous in that it is concerned with mounting of a nozzle for spraying. Dolinar provides motivation for implementation of its structure into Koch, in that Dolinar discloses that the structure provides for accuracy in locating the nozzle.
As to Applicant’s position that Koch does not disclose fixed elements, Dolinar discloses fixed elements.
Applicant’s arguments with respect to the fixed structure of the elements, pertaining to Manning, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
	/TUONGMINH N PHAM/            Primary Examiner, Art Unit 3752